Citation Nr: 1711257	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-41 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a thyroid disorder, to include as due to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Navy from July 1986 to April 1992.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board subsequently remanded this matter for additional development in May 2012 and December 2012.  The claim was denied in a March 2016 Board decision, which the Veteran appealed to the United States Court of Appeal for Veterans Claims (the Court).  Both parties filed a Joint Motion for Remand (Joint Motion) in December 2016, and the Court granted this motion in a January 2017 Order, remanding the appeal to the Board for action consistent with the terms of the Joint Motion.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the hearing, the record was held open for a period of 60 days to allow the Veteran to submit additional evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As summarized above, the Court issued a January 2017 Order remanding the Veteran's appeal to the Board for action consistent with the terms of the Joint Motion.  In the Joint Motion, the parties noted that the June 2012 and January 2013 VA examination reports did not specifically address the possibility of a nexus between the injection of iodine dye during the Veteran's in-service computerized tomography (CT) scan in 1991 and the Veteran's hypothyroidism, and this possibility was discussed in remand directives of the May 2012 Board decision.  As such, remand of this claim is required for procurement of an etiology opinion responsive to the May 2012 remand directive.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an opportunity to submit or identify any outstanding treatment records relevant to his claim, and include a release authorization form for any outstanding private medical records pertinent to his thyroid disorder.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, request an addendum to the June 2012 and January 2013 VA examination reports from the same examiner who conducted those examinations, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion. A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's thyroid disability is related to the Veteran's 1991 CT scan with radio contrast dyes including as due to exposure to iodine.  The examiner should review the Veteran's April 2011 Board hearing testimony and any other lay statements with regard to the 1991 CT scan in this regard, as well as September 1991 service treatment records.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.
4. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




